COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In the Matter of J.W.W.

Appellate case number:      01-16-00394-CV

Trial court case number:    2015-06714J

Trial court:                313th District Court of Harris County

        Appellant, J.W.W., has filed a notice of appeal of the juvenile court’s order to
waive jurisdiction and transfer the proceeding to criminal district court. See TEX. FAM.
CODE ANN. § 54.02 (Vernon 2014), § 56.01(c)(1)(A) (Vernon Supp. 2015). After the trial
court clerk filed the clerk’s record, appellant requested the trial court clerk to file a
supplemental clerk’s record that included “[t]he State’s Motion for Mandatory Transfer
to Criminal District Court” and other documents. And the Clerk of this Court requested
the trial court clerk to file a supplemental clerk’s record. However, the supplemental
clerk’s record, filed on July 14, 2016, did not include a State’s motion for transfer to
criminal district court. The Clerk of this Court then requested a supplemental clerk’s
record that included a “Motion to Waive Jurisdiction Pursuant to Texas Family Code
Section 54.02(m), filed on or about March 16, 2016.” On July 22, 2016, the trial court
clerk filed a certified clerk’s record stating that the “document is not located in trial case
file.”

       Accordingly:

            Within five days of the date of this order, the parties are directed “by
             written stipulation” to deliver an accurate copy of the “State’s Motion for
             Mandatory Transfer to Criminal District Court,” “Motion to Waive
             Jurisdiction Pursuant to Texas Family Code Section 54.02(m),” or other
             document seeking a waiver of jurisdiction and transfer to criminal district
             court filed in the juvenile court proceeding to the trial court clerk for
             inclusion in a supplemental clerk’s record. See TEX. R. APP. P. 34.5(e).
           Within seven days of the date of this order, the trial court clerk is
            directed to prepare, certify, and file with this Court a supplemental clerk’s
            record that contains the motion or other document that the parties delivered
            under Rule 34.5. See TEX. R. APP. P. 34.5(c)(1), 35.3(c).

           If the parties cannot agree on an accurate copy of the motion or other
            document, appellant must notify the Clerk of this Court no later than five
            days from the date of this order.

      Pursuant to this Court’s July 11, 2016 order, appellant’s brief is due on August 15,
2016, with no further extensions.

      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually


Date: August 2, 2016